238 U.S. 368
35 S.Ct. 932
59 L.Ed. 1349
CHARLES E. MYERS and A. Claude Kalmey, Plffs. in Err.,v.JOHN B. ANDERSON.
No. 8.

CHARLES E. MYERS and A. Claude Kalmey, Plffs. in Err.,
v.
WILLIAM H. HOWARD.
No. 9.
CHARLES E. MYERS and A. Claude Kalmey, Plffs. in Err.,
v.
ROBERT BROWN.
No. 10.
Nos. 8, 9, and 10.
Argued November 11 and 12, 1913.
Decided June 21, 1915.
Messrs. William L. Marbury, Ridgley P. Melvin, and William L. Rawls for plaintiffs in error.
[Argument of Counsel from pages 369-373 intentionally omitted]
Messrs. Edgar H. Gans, Morris A. Soper, and Daniel R. Randall for defendants in error.
[Argument of Counsel from page 374 intentionally omitted]
Mr. Chief Justice White delivered the opinion of the court:


1
These cases involve some questions which were not in the Guinn Case, No. 96, just decided [238 U. S. 347, 59 L. ed. ——, 35 Sup. Ct. Rep. 926]. The foundation question, however, is the same; that is, the operation and effect of the 15th Amendment.


2
Prior to the adoption of the 15th Amendment the privilege of suffrage was conferred by the Constitution of Maryland of 1867 upon 'every white male citizen,' but the 15th Amendment by its self-operative force obliterated the word 'white,' and caused the qualification therefore to be 'every male citizen,' and this came to be recognized by the court of appeals of the state of Maryland. Without recurring to the establishment of the city of Annapolis as a municipality in earlier days, or following the development of its government, it suffices to say that before 1877 the right to vote for the governing municipal body was vested in persons entitled to vote for members of the general assembly of Maryland, which standard, by the elimination of the word 'white' from the Constitution by the 15th Amendment embraced 'every male citizen.' In 1896 a general election law comprising many sections was enacted in Maryland. Laws of 1896, chap. 202, p. 327. It is sufficient to say that it provided for a board of supervisors of elections in each county to be appointed by the governor, and that this board was given the power to appoint two persons as registering officers and two as judges of election for each election precinct or ward in the county. Under this law each ward or voting precinct in Annapolis became entitled to two registering officers. While the law made these changes in the election machinery it did not change the qualification of voters.


3
In 1908 an act was passed 'to fix the qualifications of voters at municipal elections in the city of Annapolis and to provide for the registration of said voters.' Laws of 1908, chap. 525, p. 347. This law authorized the appointment of three persons as registers, instead of two, in each election ward or precinct in Annapolis, and provided for the mode in which they should perform their duties, and conferred the right of registration and consequently the right to vote on all male citizens above the age of twenty-one years who had resided one year in the municipality and had not been convicted of crime, and who came within any one of the three following classes:


4
'1. All taxpayers of the city of Annapolis assessed on the city books for at least $500. 2. And duly naturalized citizens. 2 1/2. And male children of naturalized citizens who have reached the age of twenty-one years. 3. All citizens who prior to January 1, 1868, were entitled to vote in the state of Maryland or any other state of the United States at a state election, and the lawful male descendants of any person who prior to January 1, 1868, was entitled to vote in this state or in any other state of the United States at a state election, and no person not coming within one of the three enumerated classes shall be registered as a legal voter of the city of Annapolis or qualified to vote at the municipal elections held therein, and any person so duly registered shall, while so registered, be qualified to vote at any municipal election held in said city; said registration shall in all other respects conform to the laws of the state of Maryland relating to and providing for registration in the state of Maryland.'


5
The three persons who are defendants in error in these cases applied in Annapolis to the board of registration to be registered as a prerequisite to the enjoyment of their right to vote at an election to be held in July, 1909, and they were denied the right by a vote of two out of the three members of the board. They consequently were unable to vote. Anderson, the defendant in error in No. 8, was a negro citizen who possessed all the qualifications required to vote exacted by the law in existence prior to the one we have just quoted, and who on January 1, 1868, the date fixed in the third class in the act in question, would have been entitled to vote in Maryland but for the fact that he was a negro, albeit he possessed none of the particular qualifications enumerated by the statute in question. Howard, the defendant in error in No. 9, was a negro citizen possessing all the qualifications to vote required before the passage of the act in question, whose grandfather resided in Maryland and would have been entitled to vote on January 1, 1868, but for the fact that he was a negro. Brown, the defendant in error in No. 10, also had all the qualifications to vote under the law previously existing, and his father was a negro residing in Maryland who would have been able to vote on the date named but for the fact that he was a negro. The three parties thereupon began these separate suits to recover damages against the two registering officers who had refused to register them on the ground that thereby they had been deprived of a right to vote secured by the 15th Amendment, and that there was liability for damages under § 1979, Rev. Stat., Comp. Stat. 1913, § 3932, which is as follows:


6
'Every person who under color of any statute, ordinance, regulation, custom or usage, of any state or territory, subjects or causes to be subjected, any citizen of the United States or other person within the jurisdiction thereof, to the deprivation of any rights, privileges or immunities secured by the Constitution and Laws, shall be liable to the party injured in an action at law, suit in equity, or other proper proceeding for redress.'


7
The complaints were demurred to and it would seem that every conceivable question of law susceptible of being raised was presented and considered, and the demurrers were overruled, the grounds for so doing being stated in one opinion common to the three cases (182 Fed. 223). The cases were then tried to the court without a jury, and to the judgments in favor of the plaintiffs which resulted these three separate writs of error were prosecuted.


8
The nonliability in any event of the election officers for their official conduct is seriously pressed in argument, and it is also urged that in any event there could not be liability under the 15th Amendment for having deprived of the right to vote at a municipal election. But we do not undertake to review the considerations pressed on these subjects because we think they are fully disposed of by the ruling this day made in the Guinn Case and by the very terms of § 2004, Rev. Stat., Comp. Stat. 1913, § 3966, when considered in the light of the inherently operative force of the 15th Amendment as stated in the case referred to.


9
This brings us to consider the statute in order to determine whether its standards for registering and voting are repugnant to the 15th Amendment. There are three general criteria. We test them by beginning at the third, as it is obviously the most comprehensive, and, as we shall ultimately see, the keystone of the arch upon which all the others rest. In coming to do so it is at once manifest that, barring some negligible changes in phraseology, that standard is in all respects identical with the one just decided in the Guinn Case to be repugnant to the 15th Amendment, and we pass from its consideration and approach the first and a subdivision numbered 2 1/2. The first confers the rights to register and vote free from any distinction on account of race or color upon all taxpayers assessed for at least $500. We put all question of the constitutionality of this standard out of view as it contains no express discrimination repugnant to the 15th Amendment, and it is not susceptible of being assailed on account of an alleged wrongful motive on the part of the lawmaker or the mere possibilities of its future operation in practice, and because, as there is a reason other than discrimination on account of race or color discernible upon which the standard may rest, there is no room for the conclusion that it must be assumed, because of the impossibility of finding any other reason for its enactment, to rest alone upon a purpose to violate the 15th Amendment. And as, in order to dispose of the case, as we shall see, it is not necessary to examine the constitutionality of the other standards, that is, numbers 2 and 2 1/2 relating to naturalized citizens and their descendants, merely for the sake of argument we assume those two standards, without so deciding, to be also free from constitutional objection, and come to consider the case under that hypothesis.


10
The result, then, is this: that the third standard is void because it amounts to a mere denial of the operative effect of the 15th Amendment, and, based upon that conception, proceeds to re-create and re-establish a condition which the Amendment prohibits and the existence of which had been previously stricken down in consequence of the self-operative force of its prohibitions; and the other standards separately considered are valid or are assumed to be such and therefore are not violative of the 15th Amendment. On its face, therefore, this situation would establish that the request made by all the plaintiffs for registration was rightfully refused since, even if the void standard be put wholly out of view, none of the parties had the qualifications necessary to entitle them to register and vote under any of the others. This requires us therefore to determine whether the two first standards which we have held were valid or have assumed to be so must nevertheless be treated as nonexisting as the necessary result of the elimination of the third standard because of its repugnancy to the prohibition of the 15th Amendment. And by this we are brought therefore to determine the interrelation of the provisions and the dependency of the two first, including the substandard under the second, upon the third; in other words, to decide whether or not such a unity existed between the standards that the destruction of one necessarily leaves no possible reason for recognizing the continued existence and operative force of the others.


11
In the Guinn Case this subject was also passed upon and it was held that albeit the decision of the question was, in the very nature of things, a state one, nevertheless, in the absence of controlling state rulings, it was our duty to pass upon the subject, and that in doing so the overthrow of an illegal standard would not give rise to the destruction of a legal one unless such result was compelled by one or both of the following conditions: (a) Where the provision as a whole plainly and expressly established the dependency of the one standard upon the other, and therefore rendered it necessary to conclude that both must disappear as the result of the destruction of either; and (b) where, even although there was no express ground for reaching the conclusion just stated, nevertheless that view might result from an overwhelming implication consequent upon the condition which would be created by holding that the disappearance of the one did not prevent the survival of the other; that is, a condition which would be so unusual, so extreme, so incongruous as to leave no possible ground for the conclusion that the death of the one had not also carried with it the cessation of the life of the other.


12
That both of these exceptions here obtain we think is clear: First, because, looking at the context of the provision, we think that the obvious purpose was not to subject to the exactions of the first standard (the property qualification) any person who was included in the other standards; and second, because the result of holding that the other standards survived the striking down of the third would be to bring about such an abnormal result as would bring the case within the second exception, since it would come to pass that every American-born citizen would be deprived of his right to vote unless he was able to comply with the property qualification, and all naturalized citizens and their descendants would be entitled to vote without being submitted to any property qualification whatever. If the clauses as to naturalization were assumed to be invalid, the incongruous result just stated would, of course, not arise, but the legal situation would be unchanged, since that view would not weaken the conclusion as to the unity of the provisions of the statute, but, on the contrary, would fortify it.


13
But it is argued even although this result be conceded, there nevertheless was no right to recover, and there must be a reversal since, if the whole statute fell, all the clauses providing for suffrage fell, and no right to suffrage remained, and hence no deprivation or abridgment of the right to vote resulted. But this, in a changed form of statement, advances propositions which we have held to be unsound in the Guinn Case. The qualification of voters under the Constitution of Maryland existed and the statute which previously provided for the registration and election in Annapolis was unaffected by the void provisions of the statute which we are considering. The mere change in some respects of the administrative machinery by the new statute did not relieve the new officers of their duty, nor did it interpose a shield to prevent the operation upon them of the provisions of the Constitution of the United States and the statutes passed in pursuance thereof. The conclusive effect of this view will become apparent when it is considered that if the argument were accepted, it would follow that although the 15th Amendment by its self-operative force, without any action of the state, changed the clause in the Constitution of the state of Maryland conferring suffrage upon 'every white male citizen' so as to cause it to read 'every male citizen,' nevertheless the Amendment was so supine, so devoid of effect, as to leave it open for the legislature to write back by statute the discriminating provision by a mere changed form of expression into the laws of the state, and for the state officers to make the result of such action successfully operative.


14
There is a contention pressed concerning the application of the statute upon which the suits were based to the acts in question. But we think, in view of the nature and character of the acts, of the self-operative force of the 15th Amendment, and of the legislation of Congress on the subject, that there is no ground for such contention.


15
Affirmed.


16
Mr. Justice McReynolds took no part in the consideration and decision of these cases.